Citation Nr: 0509200	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  00-01 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral plantar 
fasciitis with history of cold injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976, and from November 1977 to November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied the benefit sought on appeal.  

The veteran requested a Board hearing at the RO and one was 
scheduled in July 2001, however, he failed to report.  
Accordingly, his hearing request is deemed withdrawn.  38 
C.F.R. §§ 20.702(e), 20.704(e) (2004).

In September 2003, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran's bilateral plantar fasciitis with history of 
cold injury is no more than mild in degree.  

3.  The veteran has not submitted evidence tending to show 
that his service-connected bilateral plantar fasciitis 
requires frequent hospitalization, is unusual, or causes 
marked interference with employment.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral plantar fasciitis with history of cold injury have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R.§§ 3.321, Part 4, 4.71a, Diagnostic Codes 5276, 7122 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in March 2004, the veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his increased rating claim, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The August 1999 rating decision, the December 1999 statement 
of the case, and the July 2004 supplemental statement of the 
case (SSOC), collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for 
increase.  The July 2004 SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Service medical records and treatment records from the VA 
medical facility in Miami are of record.  The veteran was 
afforded examinations for VA purposes in May 1999, August 
2002, and May 2004.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Analysis

In a January 1993 rating decision, the veteran was originally 
granted service connection for plantar fasciitis and assigned 
a noncompensable evaluation.  The veteran contends that his 
service-connected bilateral plantar fasciitis is more 
disabling than currently evaluated.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

There is no diagnostic code specifically pertaining to 
plantar fasciitis with history of cold injury, it has been 
rated by analogy to an acquired flatfoot condition under 
Diagnostic Code 5276.  38 C.F.R. § 4.20 (2004).  

Under Diagnostic Code 5276, an acquired flatfoot condition 
will be rated as noncompensable where mild with symptoms 
relieved by built-up shoe or arch support.  A moderate 
disability with weight-bearing over or medial to the great 
toe, inward bowing of the tendo Achillis, pain on 
manipulation and use of the feet will be rated as 10 percent 
disabling for a bilateral or unilateral condition.  A severe 
disability with objective evidence of marked deformity 
(pronation, abduction, etc., pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities will be rated as 20 percent disabling where 
unilateral and as 30 percent disabling where bilateral.  A 
pronounced disability with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances 
will be rated as 30 percent disabling where unilateral and as 
50 percent disabling where bilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2004).

Residuals of cold injury may be assigned a 10 percent rating 
when exhibited by arthralgia or other pain, numbness or cold 
sensitivity.  38 C.F.R. § 4.104, Diagnostic Code 7122 (2004).  

In May 1999, the veteran underwent a VA podiatric 
examination.  The veteran complained of constant pain in his 
feet and legs.  He reported have edema, redness and heat with 
a burning sensation.  On examination, there was a palpable 
exostosis over the right first metatarsocuneiform joint.  
Otherwise, no other abnormalities were noted.  There was no 
evidence of hammertoes, high arch, hallux valgus, or 
clawfoot.  Slight pes planus was noted.  Ranges of motion of 
all joints were within normal limits and there was no pain on 
range of motion testing.  Dorsiflexion and plantar flexion of 
the ankles was approximately 3-4 out of 5, bilaterally.  The 
veteran had abducted gait.  The alignment of the Achilles 
tendon was inverted on weight bearing and non-weight bearing 
(slight inversion).  The examiner noted that the Achilles 
could be correctable with some pain.  The veteran had 
approximately 5 degrees of valgus deformity which the 
examiner also noted was correctable.  Diagnoses were plantar 
fasciitis, bilaterally, and right foot degenerative joint 
disease of the fist metatarsocuneiform joint.

In August 2002, the veteran underwent another VA podiatric 
examination.  He complained of weakness, stiffness, swelling 
in his midtarsal area, heat, burning, redness, fatigability, 
and lack of endurance.  The veteran stated that he had 
constant foot pain while standing.  He did not use crutches, 
braces, a cane, or corrective shoes.  On examination, the 
veteran exhibited normal range of motion of the feet and 
there was no evidence of pain on motion.  There was also no 
edema, instability, weakness, or tenderness in the feet.  The 
veteran had no callosities, no breakdowns, and no unusual 
shoe wear.  There were no skin or vascular changes.  His 
posture on standing was normal.  He had normal supination and 
pronation and rose to his toes and heels normally.  The 
veteran did not have hammertoes, high arches, flat feet, or a 
clawfoot.  There was no hallux valgus.  His Achilles tendon 
was normal on weightbearing and non-weightbearing.  Diagnosis 
was small vessel disease.  It was concluded that there was no 
indication of plantar fasciitis.  

In May 2004, the veteran underwent another VA examination and 
continued to complain of painful feet and legs.  He reported 
wearing tennis shoes and foot (inserts), and wore Army boots 
to his appointment.  On examination, the heel was in 
alignment.  There was no evidence of pes planus or severe 
cavus.  Plantar flexion of the ankle and toes were limited, 
possibly due to guarding.  The posterior tibial pulse and the 
dorsalis pedis pulse were palpable.  X-rays revealed 
osteoarthritic changes.  Assessment was status post frostbite 
injury.  It was concluded that the subjective complaints do 
not jibe with frostbite or neuropathic disability and that it 
was unlikely that current complaints were related to the 
history of cold injury.  

On review of the evidence of record, the Board finds that the 
veteran's plantar fasciitis with history of cold injury is no 
more than mild in degree.  The August 2002 examination failed 
to reveal significant findings related to the service-
connected foot impairment and concluded that there was no 
indication of plantar fasciitis.  The veteran is service-
connected for plantar fasciitis based on a history of cold 
injury.  On examination in May 2004, the examiner assessed 
the veteran's vascular and neurological systems pertinent to 
the feet.  The examiner observed that the veteran's 
subjective complaints (pain on the inside and outside of the 
calf muscle and on the top of his right foot) were not 
consistent with frostbite or any type of neuropathic 
condition.  The veteran denied any numbness and denied a 
history of non-healing wounds.  The examiner noted that the 
veteran did not describe his pain as hot, searing, or 
radiating, which would be suggestive of a neuropathic 
condition.  The examiner concluded that the veteran's 
complaints were not likely related to the history of cold 
injury incurred in service.  As such, an evaluation of the 
veteran's plantar fasciitis based on any neurological 
involvement is not warranted.  

In essence, the clinical evidence of record does not reflect 
objective symptoms of plantar fasciitis with a history of 
cold injury that are greater than mild.  The most recent 
examination also concluded that the veteran's complaints of 
pain are likely unrelated to the history of cold injury and a 
compensable evaluation under the provisions of Diagnostic 
Code 7122 is not warranted.  The Board has considered the 
potential applicability of other diagnostic codes.  However, 
the veteran's service-connected disability does not warrant a 
higher evaluation under any other diagnostic code.  

The Board recognizes that the Court of Appeals for Veterans 
Claims (Court), in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2004).  The Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R.§§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Codes 5276 
and 7122 are not based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not apply.

In sum, the Board finds that an increased rating is not 
warranted.  While the veteran has complaints of pain and 
weakness, the current evidence fails to objectively establish 
the presence of a moderate foot deformity with weight-bearing 
over or medial to the great toe, inward bowing of the tendo 
Achillis, pain on manipulation and use of the feet caused by 
service-connected disability.  Further, it is not shown that 
service-connected disability causes arthralgia or other pain, 
numbness or cold sensitivity.  As the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for bilateral plantar fasciitis with history of 
cold injury, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for foot problems and 
there is no indication that his service-connected disability 
causes a marked interference with employment beyond that 
contemplated within the schedular standards.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a compensable evaluation for bilateral plantar 
fasciitis with history of a cold injury is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


